EXHIBIT 10.16

 

FIFTH AMENDMENT TO

OUTSIDE DIRECTORS’ 1996 STOCK OPTION PLAN

 

THIS FIFTH AMENDMENT to the Outside Directors’ 1996 Stock Option Plan of CTN
Media Group, Inc. (the “Company”), a Delaware corporation formerly known as
College Television Network, Inc., (this “Amendment”) is made effective as of the
6th day of June, 2000 (the “Effective Date”).  All capitalized terms in this
Amendment have the meaning ascribed to such terms in the Outside Directors’ 1996
Stock Option Plan (the “Plan”), unless otherwise stated herein.

W I T N E S S E T H:

WHEREAS, the Board of Directors of the Company desires to amend the Plan to
change the name of the Company as it is referred to in the Plan.

NOW, THEREFORE, in consideration of the premises and mutual promises contained
herein, the Plan is hereby amended as follows:

1.             All references in the Plan to “College Television Network, Inc.”
are deleted, and the name “CTN Media Group, Inc.” is substituted therefor in
each instance.

2.             Except as specifically amended by this Amendment, the Plan shall
remain in full force and effect as prior to this Amendment.

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed as of
the Effective Date.

 

                                                                                               
CTN Media Group, Inc.

 

 

By:

/s/ Jason Elkin

 

Jason Elkin

 

Chief Executive Officer

ATTEST:

 

 

By:

/s/ Patrick Doran

 

Patrick Doran, Secretary

 

--------------------------------------------------------------------------------